FILED
                           NOT FOR PUBLICATION
                                                                               APR 6 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


FLORENCE M. MONROE,                              No.     18-35385

              Plaintiff-Appellant,               D.C. No. 2:17-cv-01225-RJB

 v.
                                                 MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

              Defendant-Appellee.


                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert J. Bryan, District Judge, Presiding

                             Submitted April 2, 2020**
                               Seattle, Washington

Before: McKEOWN, N.R. SMITH, and NGUYEN, Circuit Judges.

      Florence M. Monroe appeals the district court’s order affirming the

Commissioner of Social Security’s denial of disability benefits. We have

jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      “We review the district court’s decision sustaining the [Administrative Law

Judge’s (“ALJ”)] denial of social security benefits de novo and can reverse only if

the ALJ’s findings are based on legal error or are not supported by substantial

evidence in the record.” Attmore v. Colvin, 827 F.3d 872, 875 (9th Cir. 2016).

Additionally, we “may not reverse an ALJ’s decision on account of a harmless

error.” Buck v. Berryhill, 869 F.3d 1040, 1048 (9th Cir. 2017).

1.    Substantial evidence supports the ALJ’s evaluation of the medical evidence.

      First, the ALJ properly rejected portions of Dr. Platter’s opinion, a non-

examining physician, by referencing “specific evidence in the medical record.”

Sousa v. Callahan, 143 F.3d 1240, 1244 (9th Cir. 1998). The ALJ noted

inconsistencies with Monroe’s minimal physical examination findings that

undermined Dr. Platter’s opined limitations. See 20 C.F.R. §§ 404.1527(c)(3)–(4),

416.927(c)(3)–(4). The ALJ also specifically found that Dr. Platter’s opined

limitations were inconsistent with Monroe’s level of activity. See Rollins v.

Massanari, 261 F.3d 853, 856 (9th Cir. 2001) (discounting a treating physician’s




                                          2
opinion, in part, because it was “inconsistent with the [claimant’s] level of

activity”).1

       Second, the ALJ did not err in rejecting the opinions of the treating

physicians (Dr. Shaw and Dr. Sharf) that Monroe is limited to sedentary work. The

opinions of Dr. Shaw and Dr. Sharf are contradicted by the opinions of Drs.

Kumar, Millett, and Coker. In rejecting the treating physicians’ opinions, the ALJ

“set[] out a detailed and thorough summary of the facts and conflicting clinical

evidence, stat[ed] [her] interpretation thereof, and ma[de] findings.” See

Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989) (quoting Cotton v.

Bowen, 799 F.2d 1403, 1408 (9th Cir. 1986)). The ALJ also found that the doctors’

opinions were inconsistent with Monroe’s minimal physical examination findings

discussed by the ALJ earlier in her decision. See 20 C.F.R. §§ 404.1527(c)(4),

416.927(c)(4). Therefore, even assuming (as Monroe argues) an error in

discounting the treating physicians’ opinions because they were inconsistent with

“the lack of observations of the claimant presenting in any distress at medical


       1
         Even assuming the ALJ erred rejecting Dr. Platter’s opined limitations
based on Monroe’s “lack of treatment or complaints related to her left upper
extremity,” this error would be “inconsequential to the ultimate nondisability
determination,” because the ALJ offered these other specific and legitimate reasons
for rejecting Dr. Platter’s opined limitations that are supported by substantial
evidence. See Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012) (quoting
Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1162 (9th Cir. 2008)).
                                           3
appointments,” that error would be harmless, because it would be “inconsequential

to the ultimate nondisability determination.” See Molina, 674 F.3d at 1115.

2.    The ALJ’s step-four finding is supported by substantial evidence and is free

of legal error. Monroe concedes in her opening brief that her argument that the

ALJ erred in her step-four determination “hinges on” the success of her previous

arguments. Thus, because the ALJ did not harmfully err in her analysis of the

medical evidence, Monroe’s argument fails.

      AFFIRMED.




                                         4